 Case 5:20-cr-00145-H-BQ Document 355 Filed 03/22/21                Page 1 of 1 PageID 797



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DTVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                            NO. 5:20-CR-145-05-H

AMY SHAWN RODRIGUEZ               (5),
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMEIVDATION
                   OF TIIE L]NTTED STATES MAGISTRATE TUDGE
                          CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigrred   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       DatedMarchZL,202l.


                                            J       WESLEY        RIX
                                            UN      D STATES DISTRICT JUDGE
